CLARK, C. J., and HOKE, J., dissenting.
This was an action to recover damages for a personal injury received by the plaintiff while a passenger on the cars of the Wilmington Street Railway Company.
There was evidence tending to prove that plaintiff had one foot on the running board and the other on the floor, and was injured by an ice-wagon coming in contact with him.
The Court submitted following issues: 1. Was the plaintiff injured by the negligence of the defendant? Answer: "Yes." 2. Was the plaintiff guilty of negligence which contributed to his injuries? Answer: "No." 3. What damage, if any, is plaintiff entitled to recover? Answer: "$600."
At the conclusion of the plaintiff's evidence the defendant moved to dismiss the action and for judgment of nonsuit. Motion overruled, and defendant excepted and appealed from the judgment.
His Honor charged the jury that "Carriers of passengers are insurers as to their passengers, subject to a few reasonable exceptions. They are held to exercise the greatest practicable care, the highest degree of prudence, and the utmost human skill and foresight which has been demonstrated by experience to be practicable. They are so held upon the ground of public policy, reason and safety to their patrons. The exceptions are the act of God and the public enemy. If these, that is, the act of God or of the public enemy, be the proximate cause of the injury and without any neglect on the part of the carrier, the carrier is not liable. He is against all perils bound to do his utmost to protect and prevent injury to his passengers."
It is due to the learned Judge who tried this case to state that this instruction appears to have been given verbatim from the opinion of *Page 209 Faircloth, C. J., in Daniel v. R. R., 117 N.C. 602. An examination of the case discloses that it is a mere dictum, a (248) generalization, not necessary at all to the decision of the case. As a proposition of law it is not supported by authority, but on the contrary is against the teachings of the text-writers as well as the judgments of the Courts. It does not, therefore, meet with our approval.
The rule laid down by the late Chief Justice applies to the transportation of freight and all classes of inanimate objects only. The reasons given for this rule by Lord Holt were "to prevent the clandestine combinations with thieves and robbers to the undoing of all persons who had dealings with them." Hutchinson says this rule was never applied to carriers of passengers. Hutchinson on Carriers, sec. 4497. The Supreme Court of the United States in an elaborate opinion by Chief JusticeMarshall refused to apply the rule to slaves. He says: "In the nature of things and in his character, he resembles a passenger, not a package of goods. It would, therefore, seem reasonable that the responsibility of the carrier should be measured by the law which is applicable to passengers rather than by that which is applicable to the carriage of common goods."Boyce v. Anderson, 2 Pet., 150.
When the attempt is made to hold the carrier responsible for injuries received by living human beings, negligence is the essential element in the case, and without it the injured person can not recover. This is universally true where the common law is administered. Grote v. R. R., 2 Exch., 251; Hale on Bailments and Carriers, 517; Fetter on Carriers, 5-8; Thompson on Carriers, sec. 497; 2 Wood Railway Law, 10541059, and notes; 2 A. and E. Enc. (1 Ed.), 746, 747, where numerous authorities are collected. The degree of care required of carriers of the passenger has been the subject of much discussion by text-writers and judges. The weightiest authorities agree that this standard does not extend beyond the highest degree of a practicable care. Fetter, supra, sec. 11.
We doubt if any better definition of the duty of a carrier owes the passenger can be found than that of Lord Mansfield in    (249)Christie v. Griggs, 2 Camp., 29: "As far as human care and foresight could go, he must provide for their safe conveyance." In commenting upon this case Mr. Barrow says: "It must not be supposed, however, that the law requires the carrier to exercise every device that the ingenuity of man can conceive. Such an interpretation would act as an effectual bar to the business of transporting people for hire." In view of these authorities, and many others we could quote, the Judge erred in the instruction given, although in doing so he followed the language of the late Chief Justice in the Daniel case. *Page 210 
2. The defendant offered no evidence, and in apt time moved to dismiss the action and to nonsuit the plaintiff upon the ground that there was no evidence of negligence.
The only theory of negligence upon which the plaintiff's counsel rested his case in this Court is that the ice-wagon was in the act of crossing the car-track, in front of the car, when it was struck by the car and knocked completely around, so that its rear end struck the plaintiff, and that the motorman was guilty of negligence.
The plaintiff was the only witness who testified concerning the accident, and an examination of his testimony shows that this theory is purely conjectural and has no foundation in fact to support it. The plaintiff was near the rear end of the car, about 25 feet long. Running the length of this car is a running board about 18 inches from the ground, used by passengers in getting on and off. The plaintiff testified: "The conductor called on me for my fare, and I said `All right,' and I got up out of my seat and put one foot on the running-board and one on the floor of the car so I could put my hand in my pocket, and got a nickel and paid him; and when I put my hand back in my pocket the wagon of Worth  Co. come up and struck me. It knocked me senseless for a minute or two, and when I came to my senses (250) some one had hold of me. I did not see the ice-wagon before the collision. At the time of the collision the street car was running at a pretty good speed." The wagon belonged to Worth  Co., and it is in evidence that at the time the plaintiff was injured it was moving in an opposite direction from that in which the car was going, and was drawn by a horse guided by a driver. On cross-examination the plaintiff says: "I think it was the rear end of the wagon, and it struck me on the right side."
The collision which the plaintiff refers to is evidently the collision of the wagon with himself, for there is no evidence that the wagon struck the car itself anywhere. Had the front of the car crashed into the wagon, while crossing the track, with sufficient force to knock it entirely around, the plaintiff must have felt the jar before he was hurt, and could have testified to this. According to his version there must have been no previous jar and crash. The horse, driver and wagon had passed the motorman in safety before the plaintiff was hit. It is hardly within the domain of possibility that the car could have hit the wagon on the track and knocked it so entirely around that its rear end struck the plaintiff. Had such been the case, the horse could not have been pulling the wagon in an opposite direction from that in which the car was moving at the time the rear end of the wagon hit the plaintiff. *Page 211 
Such a blow must have turned the horse around as well as the wagon, and demolished the latter.
Again, the plaintiff says that when the rear end of the wagon struck him the car was running at "a pretty good speed." This could not have been true had there been a collision immediately before on the track by the car running into the wagon. The force of such an impact would not only have been plainly felt by the passengers, but must have stopped the car, or have greatly reduced its speed before the rear end of the wagon could hit the plaintiff at the rear end of the car.
We conclude that, taking the account of the accident given by the plaintiff in the light most favorable to him, no reasonable    (251) deductions can be drawn from it tending to sustain the only theory of negligence advanced by counsel. The motion to dismiss the action and nonsuit the plaintiff should have been granted. The cause is remanded to the Superior Court of Duplin County with instructions to so order.
It is suggested that a new trial should be ordered in this case. We do not think so. If the plaintiff can "mend his lick" and produce new evidence, this Court has declared that he has a right to bring a new action within twelve months. Meekins v. R. R., 131 N.C. 1. If we ordered a new trial and the plaintiff should gather additional evidence, which possibly he should have had on the first trial, and thereby recover against the defendant, the latter would be taxed with the entire costs, including the first trial, in which plaintiff failed on his own showing. Williams v.Hughes, 139 N.C. 17. For this "false clamor" the plaintiff should pay the costs.
To order a new trial in this and similar cases works injustice to defendants, and is against the meaning and spirit of the statute. Revisal, sec. 539. As the plaintiff is not cut off from bringing a new suit, the justice of the matter is with the defendant, who should not be subjected ultimately to the possibility of paying the costs of a trial where plaintiff failed to "make out a case." The statute declares that if defendant moves to nonsuit at the close of all the evidence, and it is ruled against him, he shall have the "benefit of his exception" in this Court. If we order a new trial we do only what we would have done had the matter been determined on the refusal to instruct the jury "that upon the whole evidence plaintiff cannot recover." If a new trial is the only result, there is nothing whatever to be gained by excepting to a refusal to nonsuit. The defendant could just as well resort to a prayer for instruction. The statute was evidently intended to preserve the defendant's rights to the end that if the Court below erred, this *Page 212 
(252) Court should correct that error by directing the Court below to render the judgment which should have been rendered. There is no other way to give the defendant the full and just "benefit of his exception."
It is admitted that cases can be found in our reports, such as Prevattv. Harrelson, 132 N.C. 252, where the motion to nonsuit was refused below and allowed here, when a new trial was ordered. So there are cases contra
where "error" or "reversed" was written at the close of the opinion and a new trial was not ordered, which indicate plainly that the practice has not been uniform.
We think the practice was best settled by Mr. Justice Hoke, speaking for a unanimous Court as at present constituted, in a more recent case, Dunn v.R. R., 141 N.C. 522. In that case the motion to nonsuit was denied below; verdict and judgment for plaintiff, and defendant appealed. The Court says: "There was error in overruling the motion to nonsuit, and upon the testimony the action should have been dismissed. This will be certified to the Court below that judgment may be entered dismissing the action. Reversed." This is the most recent precedent in our reports.
A new trial should be ordered in cases where there has been a verdict and error is shown in the rulings of the Court upon questions of evidence and in instructing the jury, and the like — errors such as is said in Bernhardt v. Brown, 118 N.C. 711, which "enter into and bring about an erroneous verdict." A motion to nonsuit or demurrer to the evidence does not enter into the trial so far as it affects a verdict. When it is interposed the facts in evidence are to be taken as true and interpreted in the light most favorable to the plaintiff. The matter is then one of law, as upon a "case agreed," and calls for a judgment upon those facts, and only those. This is what is said by this Court in Nealv. R. R., 126 N.C. 641. If the judgment of the Court below upon such "case agreed" is erroneous, it is our duty to direct that the proper judgment be rendered. It is different where the plaintiff makes (253) out his case, but the Court errs in the charge or rulings upon the evidence. Then a new trial is the only method of correcting the error. If this Court reverses or affirms a judgment it may at its discretion enter judgment here or direct it to be done below. Bernhardt v.Brown, supra. The Revisal, sec. 1542, says: "In every case the Court may render such sentence, judgment and decree as on inspection of the whole record it shall appear to them ought in law to be rendered thereon."
In order that the practice might be settled, we have considered this *Page 213 
matter anew, and again hold that where a motion to nonsuit is made and the requirements of the statute are followed, and such motion denied below, and sustained in this Court, upon the coming down of the judgment and opinion it is the duty of the Superior Court to dismiss the action.
Upon the inspection of this record it appears to us that at the close of all the evidence the Superior Court should have entered judgment dismissing the action. As it failed to do so, it is mandatory upon us to correct the error by directing such Court to enter such judgment.
Reversed.